—In an action, inter alia, to recover damages for false arrest, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Schneier, J.), dated June 19, 1998, which denied his motion for leave to enter a judgment upon the defendants’ failure to timely serve and file an answer, or for summary judgment on the complaint, and (2) an order of the same court, dated February 19, 1999, which denied his motion to impose a sanction upon the defendants, or to strike the defendants’ answer.
Ordered that the orders are affirmed, with one bill of costs.
There remain material issues of fact on the plaintiff’s various causes of action which preclude summary judgment (see, CPLR 3212). In addition, the Supreme Court did not improvidently exercise its discretion in failing to impose a penalty upon the defendants for the short delay in providing disclosure (see, CPLR 3126).
The plaintiff’s remaining contentions are without merit. S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.